Finch, J.
The respondent was admitted to practice as an attorney and counselor at law in the State of New York on the 5th day of November, 1913, at a term of the Supreme Court, Appellate Division, First Department. He was convicted of the crime of grand larceny, first degree, which crime is a felony, in the Court of General Sessions of the County of New York, and on February 17, 1931, received a suspended sentence and was placed upon probation for two years.
Section 477 of the Judiciary Law provides: “ Any person being an attorney and counsellor-at-law, who shall be convicted of a felony, shall, upon such conviction, cease to be an attorney and counsellor-at-law, or to be competent to practice law as such.”
Subdivision 3 of section 88 of the Judiciary Law provides: “ Whenever any attorney and counsellor-at-law shall be convicted of a felony, there may be presented to the Appellate Division of the Supreme^Court a certified or exemplified copy of the judgment of such conviction, and thereupon the name of the person so convicted shall, by order of the court, be stricken from the roll of attorneys.”
The respondent, having been convicted of a crime which is a felony, must be disbarred.
Merrell, McAvoy, Martin and O’Malley, JJ., concur.
Respondent disbarred.